Exhibit 10.1



SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release of all Claims (the "Agreement") is
entered into by and between Interline Brands, Inc. (the "Company") and William
E. Sanford (the "Executive") and is dated as of June 14, 2008 (the "Effective
Date").

In consideration of the promises set forth in this Agreement, the Executive and
the Company (the "Parties") hereby agree as follows:

    Termination of Employment.

    The Executive and the Company hereby agree that the Executive's employment
    and any and all appointments he holds with the Company and any of its
    affiliates or subsidiaries (collectively, the "Company Group"), whether as
    officer, director, employee, consultant, fiduciary, agent or otherwise,
    shall cease as of December 31, 2008, or upon such earlier termination date
    as may be specified by the Company or the Executive in accordance with this
    Agreement. Effective as of the Termination Date, the Executive shall have no
    authority to act on behalf of the Company or any other member of the Company
    Group, and shall not hold himself out as having such authority or otherwise
    act in an executive or other decision-making capacity. For purposes of the
    Employment Agreement between the Parties, dated as of August 13, 2004, as
    amended on December 2, 2004 (the "Employment Agreement"), the termination of
    the Executive's employment shall be treated as occurring by mutual agreement
    of the Parties. Solely for purposes of the Pre-IPO Option Agreements, the
    Post-IPO Option Agreements, the Restricted Stock Agreement, and the RSU
    Agreements (each as defined below), the termination of the Executive's
    employment shall be treated as a termination without Cause. For the
    avoidance of doubt, the Executive waives any rights or claims to payments or
    benefits to which the Executive might otherwise be entitled under the
    Employment Agreement upon a termination of employment by the Company without
    Cause and agrees that he shall not be entitled to any severance payments
    pursuant to Section 6 of the Employment Agreement as in effect prior to the
    execution of this Agreement, and shall only be entitled to the payments and
    benefits set forth in this Agreement and the Employment Agreement (after
    giving effect to this Agreement).

    Amendment of Employment Agreement

    The following provisions of the Employment Agreement are hereby amended,
    effective as of the date hereof:

    (a) Section 1 of the Employment Agreement is hereby amended by deleting the
    definitions of "Change in Control", "Good Reason" and "Offering".

    (b) Section 2 of the Employment Agreement is amended to read in its entirety
    as follows:

    

     

    2

    

    "2. Employment.

    Subject to the terms and provisions set forth in this Agreement, the Company
    hereby agrees that the Executive shall be employed as the Company's
    Executive Vice President of Acquisitions, and the Executive hereby accepts
    such employment."
    
    

    (c) Section 3 of the Employment Agreement is amended to read in its entirety
    as follows:

     

    "3. Term of Employment.

    The term of employment under this Agreement shall commence on the Effective
    Date and, unless earlier terminated under Section 6 below, shall terminate
    on December 31, 2008 (the "Term of Employment")."
    
    

    (d) Section 4.1 of the Employment Agreement is amended to read in its
    entirety as follows:

    "4.1. Positions.

    During the Term of Employment, the Executive shall be employed and serve as
    the Company's Executive Vice President of Acquisitions. In such positions,
    the Executive shall have such duties and authority as directed by the Chief
    Executive Officer of the Company. The Executive shall no longer be involved
    with the investor relations functions at the Company. The Executive shall
    report directly to the Chief Executive Officer. Notwithstanding the above,
    the Executive shall not be required to perform any duties and
    responsibilities which would be likely to result in a non-compliance with or
    violation of any applicable law or regulation. For the avoidance of doubt,
    the Company shall be permitted to require (without any advance notice) that
    during the remainder of the Term of Employment the Executive shall provide
    services from his residence (or otherwise outside of the Company's
    premises)."
    
    

    (e) Section 5.1 of the Employment Agreement is amended to read in its
    entirety as follows:

    "5.1. Base Salary.

    During the Term of Employment, the Executive shall receive an annual base
    salary ("Base Salary") payable in accordance with the Company's normal
    payroll practices of US $441,000. The Base Salary shall be reduced
    proportionately for each week during which the Executive works for the
    Company for fewer than 40 hours, or is not providing services in
    Jacksonville, Florida (unless he is traveling on Company business or is
    otherwise directed by the Chief Executive Officer to work outside of
    Jacksonville, Florida)."
    
    

    (f) Section 5.2 of the Employment Agreement is amended by adding the
    following at the end thereof:

    "5.2. Annual Bonus.

    Notwithstanding the foregoing, for calendar year 2008, subject to Section 6,
    the Executive's Bonus that is earned, if any, based on actual performance,
    shall be pro-rated through September 30, 2008 (that is, the Executive shall
    receive 75% of the Bonus otherwise payable in respect of calendar year
    2008); provided, however, that if the Executive works for the Company on a
    full-time basis after September 30, 2008, then he shall receive the
    percentage of the Bonus otherwise payable in respect of calendar year 2008
    multiplied by a fraction, the numerator of which is the number of days
    employed during 2008 and the denominator of which is 365."
    
    

    (g) Sections 5.8 through 5.11 of the Employment Agreement are hereby
    deleted.

    (h) Sections 6.1 through 6.3 of the Employment Agreement are hereby amended
    to read in their entirety as follows"

    "6.1.    Termination Due to Death.    In the event of the Executive's death,
    the Executive's estate or his legal representative, as the case may be,
    shall be entitled to: (a) any Base Salary accrued but unpaid as of the date
    of death; (b) a pro-rata Bonus payment for the calendar year of the
    Executive's death equal to no

    3

    less than the Bonus that the Executive would have been entitled to if he had
    remained employed by the Company at the end of such calendar year multiplied
    by a fraction, the numerator of which is the number of days transpired in
    the calendar year up to and including the date of the death of the
    Executive, and the denominator of which is 365; (c) immediate payment of any
    unpaid expense reimbursements, unpaid automobile allowance and unused
    accrued vacation days through the date of the Executive's death; (d) any
    other benefits to which the Executive, the Executive's estate or the
    Executive's legal representative is entitled under any of the Retirement and
    Welfare Plans; and (e) any other payments and/or benefits provided for in
    any agreement between the Company and the Executive in the event of death,
    including without limitation, any equity award vesting or exercisability
    acceleration and any extended post-termination exercise periods.
    
    6.2.    Termination Due to the Executive's Disability
    
    .    Upon 30 days prior written notice to the Executive, the Company may
    terminate the Executive's employment hereunder due to Disability. In such
    event, the Executive or his legal representative, as the case may be, shall
    be entitled to: (a) any Base Salary accrued but unpaid as of the date of the
    Executive's termination due to Disability; (b) a pro-rata Bonus payment for
    the calendar year of the Executive's termination equal to no less than the
    Bonus that the Executive would have been entitled to if he had remained
    employed by the Company at the end of such calendar year multiplied by a
    fraction, the numerator of which is the number of days transpired in the
    calendar year up to and including the date on which the Executive is
    terminated by the Company due to Disability, and the denominator of which is
    365; (c) immediate payment of any unpaid expense reimbursements, unpaid
    automobile allowance and unused accrued vacation days through the date of
    the Executive's termination; (d) any other benefits to which the Executive
    or the Executive's legal representative is entitled under any of the
    Retirement and Welfare Plans; and (e) any other payments and/or benefits
    provided for in any agreement between the Company and the Executive in the
    event of a termination of the Executive's employment due to Disability,
    including without limitation, any equity award vesting or exercisability
    acceleration and any extended post-termination exercise periods.
    
    
    
    6.3.    Termination Without Cause
    
    .    Upon 10 days prior written notice to the Executive, the Company may
    terminate the Executive's employment hereunder without Cause. In such event,
    the Executive shall be entitled to: (a) continuation of payments of Base
    Salary through December 31, 2008, payable in equal installments in
    accordance with the Company's usual payroll practices; (b) payment for the
    calendar year of the Executive's termination equal to the Bonus that the
    Executive would have been entitled to under Section 5.2 if he had remained
    employed by the Company through December 31, 2008, payable at such time as
    bonuses for such year are paid to other executives of the Company;
    (c) immediate payment of any unpaid expense reimbursements, unpaid
    automobile allowance and unused accrued vacation days through the date of
    termination; and (d) any other payments and/or benefits to which the
    Executive is entitled under any of the Welfare and Retirement Plans. In
    addition, the Executive's outstanding equity awards (stock options,
    restricted stock and restricted stock units) would continue to vest through
    December 31, 2008, and, solely for purposes of measuring any
    post-termination exercisability periods, the Executive's date of termination
    of employment would be treated as December 31, 2008. For the avoidance of
    doubt, except as specifically provided in this Section 6.3, the Executive
    shall not be entitled to receive any severance pay from the Company
    hereunder or otherwise participate in any severance plan or arrangement
    sponsored by the Company."
    
    

    (i) Section 6.5 of the Employment Agreement is amended to read in its
    entirety as follows:

    "6.5.    Termination by the Executive.    Upon 14 days prior written notice
    to the Company, the Executive shall have the right to terminate his
    employment hereunder for no reason or any reason at all. In such event, the
    Executive shall be entitled to: (a) any Base Salary accrued but unpaid
    through the date of termination; (b) immediate payment of any unpaid expense
    reimbursements and unpaid automobile allowance; (c) any other payments
    and/or benefits to which the Executive is entitled under any of the
    Retirement and Welfare Plans; and (d) any other payments and/or benefits
    provided in this Agreement in the event of a termination for Cause."

    (j) Section 6.7 of the Employment Agreement is hereby deleted.

     

    4

    

    (k) The last sentence of Section 9 of the Employment Agreement is hereby
    deleted.

    

    (l) Section 12.1 of the Employment Agreement is hereby amended to read in
    its entirety as follows:

    "12.1. Non-Solicitation.    The Executive, during the Term of Employment and
    for a period of five years after any termination of Executive's employment
    for any reason, shall not (except on the Company's behalf), directly or
    indirectly, on his own behalf or on behalf of any other person, firm,
    partnership, corporation or other entity, (i) solicit or service the
    business of any of the Company's clients (as of the date of the Executive's
    termination of employment), any of the Company's former clients which were
    clients within six months prior to the termination of his employment or any
    of the prospective clients which were being actively solicited by the
    Company at the time of the termination of his employment, in each case for
    the purpose of providing products or services to such clients that would
    compete (as determined in accordance with Section 12.3.1) with the business
    of the Company as of the date of termination of employment, or (ii) attempt
    to cause or induce any employee of the Company to leave the Company."

    

    (m) Section 12.3.1 of the Employment Agreement is hereby amended to read in
    its entirety as follows:

    "12.3.1. During the Term of Employment and for a period of four years after
    any termination of the Executive's employment for any reason, the Executive
    will not directly or indirectly, (i) engage in any business for the
    Executive's own account that competes with the business of the Company as of
    the date of termination of the Executive's employment, (ii) enter the employ
    of, or render any services to, any person engaged in any business that
    competes with the business of the Company as of the date of termination of
    the Executive's employment, (iii) acquire a financial interest in, or
    otherwise become actively involved with, any person engaged in any business
    that competes with the business of the Company as of the date of termination
    of the Executive's employment, directly or indirectly, as an individual,
    partner, shareholder, officer, director, principal, agent, trustee or
    consultant, or (iv) interfere with business relationships (whether formed
    before or after the date of this Agreement) between the Company or any of
    its Affiliates that are engaged in a business similar to the business of the
    Company as of the date of termination of the Executive's employment (the
    "Company Affiliates") and customers or suppliers of the Company or the
    Company Affiliates; provided, however, that a business (the "Target
    Business") shall be deemed not to compete with the business of the Company
    if both (a) the Target Business obtains not more than $2,000,000 in annual
    revenues in the aggregate from all portions of its businesses that (but for
    this proviso) compete with the business of the Company and (b) the annual
    revenues from the portion of the business of the Target Business that (but
    for this proviso) competes with the business of the Company are incidental
    to (and de minimis relative to) the primary business or businesses of the
    Target Business; provided, further, that a Target Business shall be deemed
    not to compete with the business of the Company if, as of the date of the
    termination of the Executive's employment, both (x) the Company obtains not
    more than 0.5% of its annual revenues in the aggregate from sales of any
    products or services that are the same or substantially similar to the
    products or services sold by the Target Business and (y) the annual revenues
    in the aggregate received by the Company, or any Brand or Business Unit
    (each as defined below) of the Company, from sales of any products or
    services that are the same or substantially similar to the products or
    services sold by the Target Business, are incidental to (and de minimis
    relative to) the primary business or businesses of the Company, or of any of
    its Brands or Business Units. As used herein, "Brand" refers to the
    tradenames under which the Company does business with its customers (e.g.
    Barnett) and "Business Unit" refers to each separate business unit
    maintained by the Company for purposes of marketing, accounting or sales.
    Solely for illustrative purposes only, this Section 12.3.1 would not
    prohibit the Executive from being employed by or investing in or managing a
    Target Business that sells or provides office supplies (for example, paper
    clips, staples, batteries, office furniture) if (1) the annual revenues from
    such sales (in addition to the annual revenues from all other portions of
    the Target Business that sell or provide products or services that would
    otherwise be in competition with the Company) do not exceed $2,000,000 in
    the aggregate, and are incidental to and de minimis relative to the primary
    business or businesses of the Target
    
     
    
     

    5

    Business, or (2) the Company's annual revenues in the aggregate from the
    sales of such (or substantially similar) office supplies (in addition to the
    annual revenues in the aggregate from the sale or provision of products and
    services that are the same (or substantially similar to) other products and
    services sold or provided by the Target Business) do not exceed 0.5% of the
    Company's annual revenues in the aggregate, and the annual revenues in the
    aggregate received by the Company, or any Brand or Business Unit of the
    Company, from sales of such office supplies and any other products or
    services that are the same or substantially similar to the products or
    services sold by the Target Business, are incidental to (and de minimis
    relative to) the primary business or businesses of the Company, or of any of
    its Brands or Business Units."

    (n) Section 13.1 of the Employment Agreement is hereby amended by adding the
    following immediately at the end thereof:

    "Except for disputes relating to the provisions of Section 12 hereof,
    disputes among the parties will, at the election of either the Executive or
    the Company, be submitted for resolution in arbitration governed by the
    rules of the American Arbitration Association. Either party shall make such
    election by delivering written notice thereof to the other party at any time
    (but not later than 45 days after such party receives notice of the
    commencement of any administrative or regulatory proceeding or the filing of
    any lawsuit relating to any such dispute or controversy) and thereupon any
    such dispute or controversy shall be resolved only in accordance with the
    provisions of this Section 13.1.  Any such proceedings shall take place in
    Jacksonville, Florida, before a single arbitrator who shall have the right
    to award to any party to such proceedings any right or remedy that is
    available under applicable law.  The resolution of any such dispute or
    controversy by the arbitrator appointed in accordance with the procedures of
    the American Arbitration Association shall be final and binding. Judgment
    upon the award rendered by such arbitrator may be entered in any court
    having jurisdiction thereof."

    (o) Section 13.3 of the Employment Agreement is hereby amended to provide
    that notices to the Company shall be sent to the attention of the Chief
    Executive Officer of the Company (instead of Mr. Howard), and notices to Mr.
    Sanford shall be sent to c/o Pepper Hamilton LLP, 400 Berwyn Park, 899
    Cassatt Road, Berwyn, PA 19312, Attention: Sean P. McDevitt, Fax (610)
    640-7835.

     

    Extension of Pre-IPO Options Exercisability

    Notwithstanding anything to the contrary in the Nonqualified Stock Option
    Agreement entered into by and between the Company and the Executive, dated
    December 16, 2004 (the "Pre-IPO Option Agreement"), but subject to the other
    provisions of this Agreement, the period of time during which the options
    granted under the Pre-IPO Option Agreement (that is, options to acquire
    286,028 shares of Company common stock at an exercise price per share of
    $15.00; options to acquire 98,743 shares of Company common stock at an
    exercise price per share of $21.75; and options to acquire 98,743 shares of
    Company common stock at an exercise price per share of $26.25) may continue
    to be exercisable following the termination of employment of the Executive
    by the Company (other than due to death, and other than due to a termination
    for Cause) or voluntarily by the Executive, to the extent vested as of the
    date of the Executive's termination of employment with the Company, shall
    extend through and including December 31, 2010 (the "Pre-IPO Option
    Extension").

    

     

    6

    Executive acknowledges that his agreement to the revised provisions of
    Section 12 of the Employment Agreement is a material inducement to the
    Company's willingness to enter into this Agreement and to grant the Pre-IPO
    Option Extension, and that the Company would not have agreed to enter into
    this Agreement and grant the Pre-IPO Option Extension in the absence of such
    agreement by the Executive.

    Return of Company Property.

    No later than the seventh business day following the Termination Date, the
    Executive shall return to the Company all originals and copies of papers,
    notes and documents (in any medium, including computer disks), whether
    property of any member of the Company Group or not, prepared, received or
    obtained by the Executive during the course of, and in connection with, his
    employment with the Company or any member of the Company Group, and all
    equipment and property of any member of the Company Group which may be in
    the Executive's possession or under his control, whether at the Company's
    offices, the Executive's home or elsewhere, including all such papers, work
    papers, notes, documents and equipment in the possession of the Executive.
    The Executive agrees that he and his family shall not retain copies of any
    such papers, work papers, notes and documents. Notwithstanding the
    foregoing, the Executive may retain copies of any employment, compensation,
    benefits or shareholder agreements between the Executive and the Company,
    this Agreement and any employee benefit plan materials distributed generally
    to participants in any such plan by the Company. On the Termination Date,
    all telephone and other accounts being paid by the Company on the
    Executive's behalf shall be terminated and company credit cards, if any,
    shall be returned to the Company and canceled.

    Mutual Nondisparagement; Cooperation.

    The Executive hereby agrees not to defame, disparage or criticize any member
    of the Company Group or any of their products, services, finances, financial
    condition, capabilities or other aspect of or any of their business, or any
    former or existing employees, managers, directors, officers or agents of, or
    contracting parties with, any member of the Company Group in any medium to
    any person or entity without limitation in time. Notwithstanding this
    provision, the Executive may confer in confidence with his legal
    representative and make truthful statements as required by law or legal
    process.

    The Company hereby agrees to instruct its officers, directors and members of
    senior management not to defame, disparage or criticize the Executive or any
    member of his family, in any medium, to any person or entity without
    limitation in time. Notwithstanding this provision, the Company's officers,
    directors and members of senior management may confer in confidence with
    their legal representatives and make truthful statements as required by law
    or legal process.

    The Company shall have sole and complete discretion, after consultation with
    the Executive, regarding the timing, content and any and all aspect of its
    internal, external and media communication concerning the modification
    and/or termination of the

    7

    Executive's employment by the Company. The Executive shall not participate
    in any such communication without the advance consent of the Chief Executive
    Officer of the Company or his designee.

    The Executive may discuss his job duties and experience with the Company,
    consistent with his obligation to protect the Company's confidential
    information, for the purpose of gaining future employment and/or investment
    opportunities.

    For the avoidance of doubt, consistent with the Executive's ceasing to have
    responsibility for the investor relations functions of the Company to
    concentrate on potential acquisitions, and without limiting the generality
    of Sections 4.1 and 12.2 of the Employment Agreement and the foregoing
    provision of Section 5 of this Agreement, the Executive agrees not to
    communicate with any of the Company's institutional shareholders in respect
    of the Company and its businesses without the advance consent of Chief
    Executive Officer of the Company or his designee.

    Following the Termination Date, the Executive shall continue to make himself
    available at reasonable times, so as not to unreasonably interfere with his
    ongoing business activities, to the Company Group and to advise the Company
    Group, at their request, about disputes with third parties as to which the
    Executive has knowledge, and, the Executive agrees to cooperate fully with
    the Company Group in connection with litigation, arbitration and similar
    proceedings (collectively "Dispute Proceedings") and to provide testimony
    with respect to the Executive's knowledge in any such Dispute Proceedings
    involving the Company and or any member of the Company Group. In the event
    that the Executive is requested by the Company or the Company Group to
    cooperate as required in this paragraph, the Company shall reimburse the
    Executive for his reasonable out-of-pocket expenses.

    Acknowledgment and Mutual Release.
 1. In consideration of the Company's execution of this Agreement, and except
    with respect to the Company's obligations arising under or preserved in this
    Agreement, the Employment Agreement and the Pre-IPO Option Agreement, the
    Post-IPO Option Agreement, the Restricted Stock Agreement, and the RSU
    Agreements, the Executive, for and on behalf of himself and his heirs and
    assigns, hereby waives and releases any common law, statutory or other
    complaints, claims, charges or causes of action arising out of any thing or
    matter whatsoever (including without limitation relating to the Executive's
    employment or termination of employment with, or his serving in any capacity
    in respect of, any member of the Company Group), both known and unknown, in
    law or in equity, which the Executive may now have or ever had against any
    member of the Company Group or any shareholder, employee, director or
    officer of any member of the Company Group (collectively, the "Company
    Releasees") from the beginning of time to the date hereof. This includes,
    but is not limited to: (i) any claim for any severance benefit which but for
    this Agreement might have been due the Executive under any previous
    agreement, including the Employment

    8

    Agreement, executed by and between any member of the Company Group and the
    Executive; (ii) any discrimination claim based on race, religion, color,
    national origin, age, sex, sexual orientation or preference, disability, or
    other protected class, or retaliation; (iii) any complaint, charge or cause
    of action arising out of his employment with the Company Group under the Age
    Discrimination in Employment Act of 1967 ("ADEA"), the National Labor
    Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities
    Act of 1990, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
    of 1866, the Employee Retirement Income Security Act of 1974, the Equal Pay
    Act of 1963, the Family and Medical Leave Act of 1993, the Worker Adjustment
    and Retraining Notification Act of 1988, the Sarbanes-Oxley Act of 2002, all
    as amended; (iv) any claim for wrongful termination, back pay, future wage
    loss, injury subject to relief under the Workers' Compensation Act; and (v)
    any claim under any other common law, public policy, contract (whether oral
    or written, express or implied) or tort law and/or any other local, state or
    federal law, regulation or ordinance. By signing this Agreement, the
    Executive acknowledges that he intends to waive and release any rights known
    or unknown he may have against the Company Releasees under these and any
    other laws; provided, that the Executive does not waive or release claims
    with respect to the right to enforce this Agreement.

    The Executive acknowledges that he has not filed any complaint, charge,
    claim or proceeding against any of the Company Releasees before any local,
    state or federal agency, court or other body relating to his employment or
    the termination thereof (each individually a "Proceeding"). The Executive
    represents that he is not aware of any basis on which such a Proceeding
    could reasonably be instituted.

    The Executive (i) acknowledges that he will not initiate or cause to be
    initiated on his behalf any Proceeding and will not participate in any
    Proceeding, in each case, except as required by law; and (ii) waives any
    right he may have to benefit in any manner from any relief (whether monetary
    or otherwise) arising out of any Proceeding, including any Proceeding
    conducted by the Equal Employment Opportunity Commission ("EEOC"). Further,
    the Executive understands that by entering into this Agreement, he will be
    limiting the availability of certain remedies that he may have against the
    Company and also limiting his ability to pursue certain claims against the
    Company Releasees. Notwithstanding the above, nothing in this Section 6
    shall prevent the Executive from (i) initiating or causing to be initiated
    on his behalf any complaint, charge, claim or proceeding against the Company
    before any local, state or federal agency, court or other body challenging
    the validity of the waiver of his claims under ADEA contained in Section 6
    of this Agreement (but no other portion of such waiver) or (ii) initiating
    or participating in an investigation or proceeding conducted by the EEOC
    with respect to ADEA.

    Notwithstanding the foregoing, the Executive does not release, discharge or
    waive any rights to indemnification that he may have under the By-Laws of
    the Company, the laws of the State of Delaware, any indemnification
    agreement

     

    9

    between the Executive and the Company or any insurance coverage maintained
    by or on behalf of the Company.

    The Executive acknowledges that he has been given twenty-one (21) days from
    the date of receipt of this Agreement to consider all the provisions of this
    Agreement and he does hereby knowingly and voluntarily waive said given
    twenty-one day period. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
    THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
    ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP
    CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE
    COMPANY RELEASEES, AS DESCRIBED IN THIS SECTION 6 AND THE OTHER PROVISIONS
    HEREOF. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED
    IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT AND THE EXECUTIVE AGREES TO
    ALL OF ITS TERMS VOLUNTARILY.

    The Executive shall have seven days from the date of his execution of this
    Agreement to revoke solely the portion of the waiver and release given under
    this Section 6 in respect of claims arising under ADEA, by providing written
    notice of such revocation to the Company, and if not so revoked, such waiver
    and release with respect to claims arising under ADEA shall become
    irrevocable and effective on the eighth day following such execution. For
    the avoidance of doubt, except as provided in the foregoing provisions of
    this paragraph, this Agreement shall become effective and irrevocable
    immediately upon execution by the Parties.

    

 2. The Company, on its own behalf and on behalf of each member of the Company
    Group, and their predecessors and successors and assigns and legal
    representatives, hereby waives and releases any common law, statutory or
    other complaints, claims, charges or causes of action arising out of any
    thing or matter whatsoever (including without limitation relating to the
    Executive's employment or termination of employment with, or his serving in
    any capacity in respect of, any member of the Company Group), other than any
    such complaints, claims, charges or causes of action arising out of or in
    connection with the Executive's fraud or willful misconduct, both known and
    unknown, in law or in equity, which the Company or the Company Group may now
    have or ever had against the Executive, all of his respective successors,
    assigns, legal representatives, heirs, executors and administrators (in
    their capacities as such), past and present, (collectively, the "Executive
    Releasees"), from the beginning of time to the date hereof. By signing this
    Agreement, the Company acknowledges it intends to waive and release any
    rights known or unknown it may have against the Executive Releasees (other
    than any such complaints, claims, charges or causes of action arising out of
    or in connection with the Executive's fraud or willful misconduct);
    provided, that the Company does not waive or release claims with respect to
    the right to enforce this Agreement.

 

10

Availability of Relief.

The Executive acknowledges that a violation by the Executive of any of the
covenants contained in Sections 4 or 5 of this Agreement or Section 12 of the
Employment Agreement, would cause irreparable damage to the Company in an amount
that would be material but not readily ascertainable, and that any remedy at law
(including the payment of damages) would be inadequate. Accordingly, the
Executive agrees that, notwithstanding any provision of this Agreement to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Sections 4 or 5 of this Agreement or Section 12 of
the Employment Agreement, in addition to any other legal or equitable remedies
it may have. The preceding sentence shall not be construed as a waiver of the
rights that the Company may have for damages under this Agreement or otherwise,
and all of the Company's rights shall be unrestricted.

Entire Agreement.

This Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties, including, without limitation, the
Employment Agreement between the Parties, dated as of August 13, 2004, as
amended on December 2, 2004 (the "Employment Agreement"), and the Pre-IPO Option
Agreements, except to the extent provided herein; provided, however, that (i)
the Nonqualified Stock Option Agreements entered into by and between the Company
and the Executive, dated March 13, 2006, March 14, 2006, March 1, 2007 and March
2, 2007 (the "Post-IPO Option Agreements"), (ii) the Restricted Stock Award
Agreement dated December 16, 2004 (the "Restricted Stock Agreement"), and (iii)
the Restricted Share Units Agreements dated January 1, 2006 and March 2, 2007
(the "RSU Agreements") are hereby explicitly preserved without any amendment or
modification thereto. Other than (i) the Employment Agreement, (ii) the Pre-IPO
Option Agreements, (iii) the Post-IPO Option Agreements, (iv) the Restricted
Stock Agreement, (v) the RSU Agreements, and (vi) this Agreement, there are no
agreements of any nature whatsoever between the Executive and the Company that
survive this Agreement. This Agreement may not be modified or amended, nor may
any rights under it be waived, except in a writing signed and agreed to by the
Parties.

Mutual Bring-Down Waiver and Release.

On the Termination Date (or not later than five (5) days thereafter), the
Executive and the Company agree to each execute a second waiver and release (the
"Bring-Down Waiver and Release") substantially identical to the respective
waiver and release provided by the Executive and the Company in Section 6,
except that in the phrase "from the beginning of time to the date hereof" , the
reference to "the date hereof" shall refer to date on which the Bring-Down
Waiver and Release is signed.

11

Miscellaneous. Notices. Any notice given pursuant to this Agreement to any party
hereto shall be deemed to have been duly given when mailed by registered or
certified mail, return receipt requested, or by overnight courier, or when hand
delivered as follows:

If to the Company

:



Interline Brands, Inc.

801 West Bay Street

Jacksonville, Florida 32204

Attention: Chief Executive Officer

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: John Kennedy

If to the Executive

:



Mr. William E. Sanford

c/o Pepper Hamilton LLP
400 Berwyn Park
899 Cassatt Road
Berwyn, PA 19312
Attention: Sean P. McDevitt

or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.

Successors. This Agreement shall be binding upon and inure to the benefit of the
Parties, their respective heirs, successors and assigns. Taxes. The Executive
shall be responsible for the payment of any and all required federal, state,
local and foreign taxes incurred, or to be incurred, in connection with any
amounts payable to the Executive under this Agreement. Notwithstanding any other
provision of this Agreement, the Company may withhold from amounts payable under
this Agreement all federal, state, local and foreign taxes, including without
limitation any applicable employment taxes that are required to be withheld by
applicable laws and regulations.

 

12

Severability. In the event that any provision of this Agreement is determined to
be invalid or unenforceable, the remaining terms and conditions of this
Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law. Non-Admission of Wrongdoing. Nothing contained in this Agreement shall be
deemed or construed as an admission of wrongdoing or liability on the part of
the Executive or on the part of the Company. Governing Law/Venue. This Agreement
shall be governed by, and construed in accordance with the internal laws of the
State of Florida, without regard to principles of conflicts of laws. Any dispute
regarding this Agreement shall be adjudicated in any state or federal court
serving Duval County, Florida. Counterparts. This Agreement may be executed by
one or more of the Parties hereto on any number of separate counterparts and all
such counterparts shall be deemed to be one and the same instrument. Each Party
hereto confirms that any facsimile copy of such Party's executed counterpart of
this Agreement (or its signature page thereof) shall be deemed to be an executed
original thereof.

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the day and the year first above written.




INTERLINE BRANDS, INC.



By: /s/ Michael J. Grebe

Name: Michael J. Grebe

Title: Chief Executive Officer and
Chairman of the Board

 

WILLIAM E. SANFORD

/s/ William E. Sanford



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Separation Agreement and General Release of all Claims